Citation Nr: 0805681	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  03-14 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a low back 
disorder, to include as secondary to his service-connected 
right knee disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to a temporary total evaluation for 
convalescent purposes beyond January 1, 1997, pursuant to 38 
C.F.R. § 4.30.

6.  Entitlement to a higher initial disability rating for the 
service-connected right knee disabilities.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to May 1976 
and from December 1990 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, that denied the claim for service connection for 
hepatitis C.

In May 2003, jurisdiction of this matter was transferred to 
that of the RO located in Albuquerque, New Mexico, as a 
result of a change in domicile of the veteran.

This matter also arises from a June 2003 rating decision of 
the RO which denied the claims for service connection for 
PTSD; a low back disorder, to include as secondary to his 
service-connected right knee disorder; and for a right 
shoulder disorder.

In November 2003, the RO granted service connection for 
degenerative changes of the right knee and assigned a 20 
percent rating, effective September 1994.  In an April 2004 
rating decision, the rating was increased to 30 percent, 
effective from September 1994.  The veteran was granted a 
separate 10 percent rating for the right knee subluxation, 
effective September 1994 and in a January 2005 rating 
decision, a higher 30 percent rating was assigned for right 
knee subluxation, effective from June 2004.

Additionally, this matter arises from an April 2004 RO 
decision awarding a temporary total disability rating for 
convalescence from surgical treatment for impairment of the 
right knee with subluxation, from October 29, 1996, to 
January 1, 1997.

In April 2004, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the veteran's claims file.

The issues of service connection for a low back disorder, and 
an initial disability rating greater than 30 percent for 
service-connected impairment of the right knee  are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Hepatitis C was not manifested in service, and there is 
no competent evidence of a nexus between such disability and 
service.

2.  The record does not establish that the veteran engaged in 
combat with the enemy during his periods of active service, 
and the diagnosis of PTSD of record is not based on any 
verified, credible stressor from the veteran's active 
service.

3.  A right shoulder disorder was not incurred in service.

4.  The clinical findings demonstrate that the veteran 
continued to require convalescence following the October 1996 
surgery on his right knee through January 1, 1997, but not 
thereafter.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2007).

2.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303(d), 3.304 
(2007).

3.  The criteria for entitlement to service connection for a 
right shoulder disorder have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303 (2007).

4.  The criteria for entitlement to a temporary total 
disability rating beyond January 1, 1997, for convalescence 
from surgical treatment for service-connected impairment of 
the right knee with subluxation, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In September 2001, November 2002, December 2002, and November 
2005, prior to adjudication of the veteran's respective 
claims, he was notified of the evidence not of record that 
was necessary to substantiate his claims.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  These notice 
letters were compliant with 38 U.S.C.A. § 5103.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, in light of the 
Board's denial of the veteran's claims, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant.  For the above 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error). 

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The veteran has also been afforded VA examinations.  There is 
no indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).

Service connection for a psychosis and arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.



Hepatitis C

The veteran's service medical records are negative of any 
findings of hepatitis C during the veteran's period of active 
service.

Private medical records dated from September 1955 to June 
1970 show that the veteran had a history of poliomyelitis as 
a child, and numerous associated orthopedic surgical 
procedures.  A report of operation dated in May 1961 shows 
that during the procedure, bleeding had been encountered, 
which was clamped with hemostats.  A hospital treatment 
record dated in October 1969 shows that the veteran had been 
hit by a car while riding a bicycle two years earlier, at 
which time he had sustained, in pertinent part, effusion to 
the right elbow.

His enlistment report of medical examination report dated in 
June 1974 shows that it was noted in a diagram that the 
veteran had a tattoo on what appears to be his right upper 
extremity.  

A report of medical examination dated in March 1975 reveals 
that the veteran had two tattoos on the right upper arm.  It 
is also noted that the veteran had numerous surgical scars on 
both legs.  The examiner indicated that the veteran had 
undergone surgery on his right leg between the ages of 2 and 
10.

Chronological records of medical care dated in August 1975 
and November 1975 shows that the veteran was treated for 
symptoms associated with a sexually transmitted disease.

A clinical record consultation report dated in April 1976 
reveals that the veteran had poliomyelitis as a child, and a 
result, had numerous orthopedic surgical procedures.

An Army National Guard enlistment report of medical 
examination dated in August 1983 shows that the veteran had 
surgical scars on his right leg, and tattoos on both arms.

Reports of medical history dated in April 1991 and January 
1993 show that the veteran indicated being in good health, 
and never having had hepatitis or jaundice.

A private medical record from M. D. Haas, D.O., dated in 
September 1996 shows that the veteran was being evaluated 
pursuant to a right knee disability.  The veteran reported 
that he had sustained injuries to the right leg in an 
explosion while in an amphibious assault vehicle during his 
service as a Navy SEAL in Vietnam.

A private medical record from S. O. Slusser, M.D., dated in 
December 1996, shows that in October 1996, the veteran had 
been found to have abnormal liver function tests while 
preparing for knee surgery.  Dr. Slusser referred to a letter 
the veteran had received during the Gulf War wherein his 
liver function tests were abnormal.  The veteran stated that 
he was unsure at the time whether he had ever had a blood 
transfusion, that he did not have a related family history, 
and would only drink occasionally.  Dr. Slusser indicated 
that the veteran tested positive for the hepatitis C 
antibody, suggesting prior exposure to the virus.

A VA examination report dated in July 1999 shows that the 
veteran was the primary historian in regard to the past 
medical history provided to the examiner.  The examiner 
indicated that some data was collected from the claims file 
and records brought in by the veteran, but that the veteran 
was deemed to be a reliable historian.

The veteran reported that he had been in the Navy from 1974 
to 1976 aboard a ship, in which he was a dispersement clerk.  
He then served in the reserves until 1996, during which he 
was activated for duty during the Persian Gulf War from 
December 1990 to June 1991, where he was stationed with a 
postal unit.  He indicated that at no time during service did 
he ever render first aid to any wounded or anyone with 
serious injuries.  He denied any direct contact with blood or 
other body fluids of individuals.  He noted having had his 
left ear pierced while on active duty in 1974.  He never had 
acupuncture or used any needles.  His civilian occupation was 
a principal and school superintendent.  The diagnosis was 
chronic hepatitis C with elevated liver functions with 
minimal functional impact at this time.  The examiner 
concluded that he was not able to clearly identify any 
incident which resulted in hepatitis C infection.  While 
there were possible exposures in the mid 1970's while on 
active duty with the Navy, specifically, the placement of two 
tattoos, ear piercing, and incident of a sexually transmitted 
disease, it was not possible to say that any one of these led 
to the hepatitis C.  There were no identified risks either as 
a civilian or during his service in the Persian Gulf War.

A VA internal memorandum located in the veteran's claims file 
dated in January 2000, shows that the veteran was scheduled 
to be arraigned on misdemeanor charges for making inflated 
claims about his military service by altering his discharge 
papers.  The veteran was charged with changing his Navy 
discharge papers to include the Vietnam Campaign Medal and 
Service Ribbon, a Purple Heart, and a Navy SEAL medal that 
did not exist.

VA laboratory test results dated in February 2002 show that 
the veteran was said to have been diagnosed with hepatitis C 
in 1996.

A letter from a VA Gulf War Research Project examiner dated 
in March 2002 shows that the veteran was found to have a 
chronic hepatitis C infection.

A VA outpatient treatment record dated in July 2002 shows 
that the veteran reported a history which included having 
received the Purple Heart.  A history of hepatitis C was also 
noted.

A letter from the VA Central Iowa Healthcare System dated in 
March 2003 shows that after a careful search of all available 
sources, there were no medical records of the veteran 
located.

During his April 2004 Travel Board hearing, the veteran 
described being a Vietnam and Gulf War veteran.  He indicated 
that upon activation for his second period of service, he was 
required to give a blood donation which revealed that he had 
abnormal blood findings that were causing high levels of 
enzymes.  He added that during his years in service from 
December 1990 to April 1991, he dealt with many incidents in 
which he helped other individuals who hurt themselves and 
were bleeding.

A letter from Dr. Slusser dated in November 2004 shows that 
the veteran was found to have abnormal liver function tests 
on pre-admission testing before orthopedic surgery in October 
1996.  Further testing confirmed a diagnosis of hepatitis C.  
The veteran had given a history of never having had a blood 
transfusion or using intravenous drugs.  He had also 
described sustaining wounds in Vietnam and in Saudi Arabia.  
Dr. Slusser concluded that the possibility of contracting 
hepatitis C through open wounds with contact with other 
service members with bleeding injuries could possibly have 
been the source of exposure.

Having considered the evidence as set forth above, while the 
veteran was diagnosed as having hepatitis C in 1996, there is 
no competent medical evidence of record that relates that 
disability to any event, injury, or disease in service.  A 
careful review of all VA and private medical records revealed 
no credible opinion linking the veteran's hepatitis C to 
service or to a risk factor therein.

The Board has considered the December 1996 letter from Dr. 
Slusser suggesting that the veteran had abnormal liver 
function tests during service in the Gulf War.  However, this 
appears to have been based on a history as provided by the 
veteran as there is no medical evidence of record to 
substantiate this claim.  A medical diagnosis is only as 
credible as the history on which it was based.  See Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); see also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [ a diagnosis "can be no better than the facts 
alleged by the appellant."].  Apart from evidence that the 
examiner's assessments were made on the basis of primarily 
the veteran's account, the facts underlying the assessment 
are not substantiated by the record.  Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2005) (It is error to reject a medical 
opinion solely on the basis that the medical opinion was 
based on a history given by the veteran.). 

The Board has also considered the November 2004 letter from 
Dr. Slusser wherein it was concluded that the veteran had 
contracted hepatitis C during service, where he had contact 
with other service members with bleeding injuries, and where 
he had also sustained wounds in Vietnam and in Saudi Arabia.  
As in the prior letter from Dr. Slusser, the opinion was 
based on a history as provided by the veteran.  The Board 
finds that the veteran's history is less than credible as the 
service medical and personnel records do not corroborate his 
assertions.  Moreover, during his July 1999 VA examination, 
the veteran, himself, indicated that at no time during 
service did he ever render first aid to any wounded or anyone 
with serious injuries.  He denied any direct contact with 
blood or other body fluids of individuals.  

When viewed against the background of the remaining evidence 
of record, the opinions of Dr. Slusser do not establish that 
there is a nexus between any current diagnosis and service.  
Moreover, while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann, 5 Vet. App. 
at 233 [the Board was not bound to accept opinions of two 
doctors who made diagnoses of PTSD almost twenty years 
following appellant's separation from service and who 
necessarily relied on history as related by appellant].

The Board has also considered the April 2004 testimony of the 
veteran in which he suggested that during his years in 
service from December 1990 to April 1991, he dealt with many 
incidents in which he helped other individuals who hurt 
themselves and were bleeding.  The Board finds that his 
assertion is not credible.  In this regard, there has been 
inconsistency in his report of being exposed to the blood of 
others in service.  As the Board finds that his assertion 
lacks credibility it cannot be probative as to whether the 
veteran's current hepatitis is related to service.

In September 1996, the veteran reported service as a Navy 
SEAL in Vietnam; while in July 1999, he reported his service 
from 1974 to 1976 was on board a ship as a dispersement 
clerk.  In July 2002 he reported having received the Purple 
Heart.  The veteran's service personnel records do not 
corroborate that the veteran was ever a Navy SEAL or that he 
received the Purple Heart.  The veteran's inconsistent 
statements throughout the course of his claim are found to 
provide evidence against his claim.

Here, the competent medical evidence of record has shown that 
the veteran had multiple surgical procedures between the ages 
of 2 and 10, prior to his entrance into active service.  
Additionally, it was noted that he had sustained elbow 
effusion in an accident wherein he had been hit by a car 
while riding a bicycle prior to service.  Moreover, the July 
1999 VA examination report concluded that an incident which 
resulted in hepatitis C infection could not clearly be 
identified.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's hepatitis C was incurred 
during service would be speculation, and the law provides 
that service connection may not be based on a resort to 
speculation or  remote possibility.  38 C.F.R. § 3.102 
(2006); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the weight of 
the evidence is against the claim.  There is no competent 
medical evidence of a nexus between the veteran's current 
hepatitis C and his period of active service.  Accordingly, 
the Board must find that the preponderance of the evidence is 
against the claim; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV). 

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in a claim for service connection for PTSD. In 
Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 
C.F.R. 3.304(d) and (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  
The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

However, the Court has held that the Board may not rely 
strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted. See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor. Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor. Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor. Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997). 

The veteran's service personnel records do not show that the 
veteran was engaged in combat with the enemy during his 
periods of active service.  During his first period of active 
service he worked as a deck gunner in the Navy, and during 
his second period of active service, he was a postal clerk.

The veteran's available service medical records are negative 
for any findings associated with a psychiatric disorder, to 
include PTSD, during his period of active service.

In a Statement In Support Of Claim (VA Form 21-4138) dated in 
August 2002, the veteran asserted that he had PTSD as a 
result of his service in Vietnam and in the Gulf War.  In 
November 2002, the RO provided the veteran with a detailed 
questionnaire requesting specific information as to the 
veteran's asserted stressful events.  The veteran did not 
respond to the inquiry of the RO.

VA outpatient treatment records dated from September 2003 to 
August 2004 show that the veteran was being treated for 
symptoms associated with PTSD.

A private medical record from B. Keenan, Ph.D., dated in 
August 2005, shows that the veteran was being treated for 
signs and symptoms of PTSD.

While the veteran has been diagnosed with PTSD, he has not 
provided any stressful events which could be substantiated 
and which could then be associated with his diagnosis of 
PTSD.  The veteran has not been able to provide specific 
information as to names, dates, and places of the occurrence 
of his stressors.  His service personnel records do not 
suggest that the veteran was engaged in combat with the 
enemy, and there is no evidence of record to verify that a 
stressful event was experienced.

The veteran, who did not serve in combat and whose account is 
not accorded a presumption of credibility throughout the 
adjudication of the claim, has not provided stressors that 
have been verified or are otherwise verifiable.

The law recognizes the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (holding that credibility can be impeached generally 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character). 

Apart from the fact that the diagnoses of PTSD appear to be 
based upon the veteran's account, the veteran has not 
provided a rendition of in-service events which could be 
substantiated by the record, and the diagnoses are therefore 
without factual foundation. 

The veteran asserts that he has PTSD which was the result of 
the in-service stressful experiences.  However, as noted 
above, his self-report as to his having PTSD that was 
manifested as a result of his period of active service is not 
competent medical evidence.  See Cromley, 7 Vet. App. at 379;  
Espiritu, 2 Vet. App. at 495.

There is no current PTSD diagnosis based upon verifiable 
stressors, and thus there can be no nexus between a current 
disability and service.  As the medical evidence diagnosing 
PTSD is not based on verified stressors, the diagnosis has no 
factual support.  Therefore, the preponderance of the 
evidence is against the veteran's claim, and the appeal must 
be denied.

Right shoulder disorder

The veteran asserts that he has a right shoulder disorder 
that is the result of his second period of active service.  
He asserts that in his duty as a postal clerk, he was 
required to lift heavy mail bags resulting in his current 
right shoulder disorder.  While the veteran's service 
personnel records do confirm that the veteran's military 
occupational specialty during his second period of active 
service was as a postal clerk, his service medical records 
are negative for any symptoms associated with or diagnosis of 
a right shoulder disorder during his periods of active 
service.  It is interesting to note that a service record in 
April 1991 and a reserve record in January 1993both relate 
that the veteran denied having a history of a painful or 
trick shoulder.

As indicated above, in order to prevail on the issue of 
service connection for any particular disability, there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson, 12 Vet. 
App. at 253; Pond, 12 Vet App. at 346.  However, with regard 
to the asserted right shoulder disorder, there is no 
competent evidence of record showing that the veteran has a 
current disability which is related to service.  
Additionally, none of the competent medical evidence of 
record provides a current diagnosis of the asserted 
disability.  In fact, during a 1993 service reserve 
examination, the veteran denied having a painful shoulder.

While the veteran argues that he has a right shoulder 
disorder that is related to his active service, there is no 
evidence indicating that he possesses the requisite medical 
knowledge and education necessary to render such an opinion.  
See Cromley, 7 Vet. App. at 379;  Espiritu, 2 Vet. App. at 
494.  

In the absence of competent medical evidence linking a 
current right should disability to service, the Board must 
find that the preponderance of the evidence is against the 
claim; the benefit-of-the doubt doctrine is inapplicable and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


Temporary total evaluation for convalescent
purposes beyond January 1, 1997, pursuant to 38 C.F.R. § 4.30

A temporary total disability rating for convalescence 
purposes (temporary total convalescent rating) - rated as 100 
percent disabling - will be assigned, for up to three months, 
without regard to other provisions of the rating schedule 
when it is established that treatment of a service-connected 
disability resulted in the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incomplete healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or (3) immobilization by a cast, without surgery, of one 
major joint or more. Furthermore, extensions of temporary 
convalescent ratings, for up to three months for item number 
(1) above, and up to six month for items (2) and (3) above, 
are available.  38 C.F.R. § 4.30 (2007).

Private medical records from Dr. Haas dated October 29, 1996, 
reveal that the veteran underwent surgery for cartilage 
damage to the right knee.  An arthroscopy, chondroplasty of 
the right patella, arthrotomy, Elmslie Trillat/Fulkerson 
osteotomy, and transfer tibial tuberosity were performed.

A hospital treatment record from Dr. Haas dated November 5, 
1996, shows that one week following surgery, he presented 
with good healing wounds and no signs of infection.  He was 
to continue with use of a brace and crutches.  On November 
12, 1996, the veteran presented with good healing and his 
stitches were removed.  He was to remain non-weight bearing 
and was to return for evaluation in two weeks. 

On November 26, 1996, the veteran was to increase weight-
bearing to 90 degrees.  On December 10, 1996, he presented 
with good healing.  He increased motion to 90 degrees and 
weight bearing to tolerance with his brace.  He was to start 
on therapy.

On December 23, 1996, the veteran showed excellent position 
and healing.  Weight bearing was increased to 135 degrees.  
He was to continue therapy and could walk inside his house 
without his brace on.

On January 22, 1997, the veteran was said to be doing quite 
well since his surgery.  He had good range of motion and good 
strength.

A letter from Dr. Haas dated in July 2004 indicates that the 
veteran had reconstructive knee surgery in October 1996, and 
that he had been released to go back to work on approximately 
April 3, 1997.  This was when he had been discharged from 
therapy and home exercises.

In reviewing the medical evidence of record, the Board finds 
that following the veteran's surgery, he was ambulating with 
a brace and crutches through November 1996.  By December 
1996, he was ambulating around his house without his brace.  
Thereafter, the competent medical evidence of record does not 
show that the veteran's ambulation was still dependent on the 
use of a brace or crutches.

An extension of the temporary total evaluation for 
convalescent purposes beyond January 1, 1997, is not 
warranted as the preponderance of the medical evidence fails 
to demonstrate that the veteran required surgical 
convalescence for his right knee disability beyond that time 
period or otherwise met the criteria under 38 C.F.R. § 4.30.  
There were no severe postoperative residuals.  For example, 
all indications reveal that the veteran's wound was healing 
well with no infections.  There was no evidence of incomplete 
healed surgical wounds, stumps of recent amputations, 
therapeutic immobilization of one major joint or more, 
application of a body cast, necessity for house confinement, 
or the necessity for continued use of a wheelchair or 
crutches.  While the July 2004 letter from Dr. Haas suggested 
that the veteran had been released to return to work on 
approximately April 3, 1997, there is no indication that 
there was a necessity for house confinement.

Entitlement to convalescence benefits under the provisions of 
Paragraph 30, is based on the post-surgical healing process 
or the immobilization of a major joint. These benefits are 
not meant to compensate for the entire period of loss of work 
or physical therapy.  See 38 C.F.R. § 4.30 (2007).  Even 
though the veteran continued with physical therapy beyond 
January 1, 1997, there is no evidence of record to support 
that his right knee joint was immobile or that he was 
confined to his home as a result thereof.

In conclusion, there is only the veteran's claim that he is 
entitled to a temporary total evaluation for convalescent 
purposes beyond January 1, 1997.  There is no competent 
medical evidence of record to suggest that he had severe 
postoperative residuals such as incomplete healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, the necessity for house confinement, the necessity 
for continued use of a wheelchair or crutches (regular weight 
bearing prohibited); or immobilization by a cast, without 
surgery, of one major joint or more subsequent to January 1, 
1997.  Clearly, the preponderance of evidence is against the 
claim.  As the preponderance of the evidence is against the 
veteran's claim for entitlement to a temporary total 
evaluation for convalescent purposes beyond January 1, 1997, 
pursuant to 38 C.F.R. § 4.30, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2007). 


ORDER

Service connection for hepatitis C is denied.

Service connection for PTSD is denied.

Service connection for a right shoulder disorder is denied.

A temporary total evaluation for convalescent purposes beyond 
January 1, 1997, pursuant to 38 C.F.R. § 4.30, is denied.


REMAND

The veteran's claim of entitlement to service connection for 
a right knee disorder was granted by rating decision dated in 
November 2003, at which time a 20 percent disability rating 
was assigned.  In February 2004, the veteran expressed 
disagreement with the assigned disability rating.  In April 
2004, the RO determined that the veteran's disability 
warranted a 30 percent disability rating.  

Applicable law provides that absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran did not withdraw his disagreement as to the assigned 
disability rating, therefore, the issue remained in appellate 
status.  As such, the veteran must be provided with a 
Statement of the Case as to the issue.  See Manlicon v. West, 
12 Vet. App. 238 (1999). 

With respect to the claim of service connection for a back 
disability, to include as secondary to the service-connected 
right knee disability, the Board finds that further 
development of the evidence is necessary.  In this regard, 
the veteran should be scheduled for a VA examination, to 
include an opinion as to whether the veteran's current back 
disorder is caused by or aggravated by his service-connected 
right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of the veteran's 
current back disability.  The examiner 
should specifically identify all current 
disabilities of the back.  Based on 
examination findings, historical records, 
and medical principles, the physician 
should give a medical opinion, with full 
rationale, as to the etiology of the 
veteran's current low back disorder, 
including the likelihood that it was 
medically caused by any incident of 
service.  The examiner should also state 
whether the veteran's service-connected 
right knee caused the veteran's current 
back disability.  If it is determined that 
the service-connected right knee disability 
did not cause a back disability then the 
examiner should state whether the service-
connected right knee disability aggravated 
(i.e., increased in severity) the back 
disability beyond the natural progress of 
the disease.  If so, the examiner should 
identify that part of the disability which 
is due to aggravation.

2.  The RO/AMC shall provide the veteran a 
Statement of the Case addressing the issue 
of entitlement to higher initial 
disability ratings for the service-
connected right knee disabilities (i.e., 
ratings higher than the separate 30 
percent ratings currently assigned).  The 
veteran should be notified of the time 
limit within which an adequate substantive 
appeal must be filed in order to perfect 
an appeal of the issue. Thereafter, the 
issue is to be returned to the Board only 
if an adequate and timely substantive 
appeal is filed.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


